DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, each claim recites an open ended range of “at least 5 bar absolute pressure”.  As this range is unbounded, it extends to states currently impossible to achieve, such as singularity level pressures.  See MPEP 2173.05(c).  
Regarding claim 7, the claim recites “at least 10, 15 or 20 bar absolute pressure”.  This is a series of broad to narrow ranges in the same claim and as such it is not clear which range controls the scope of the claim.  For the purposes of examination, the examiner will interpret this entire limitation as simply “at least 10 bar absolute pressure”.  Additionally the range is unbounded and therefore unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0333677 to Westberg et al. (Westberg hereinafter) in view of US PGPub 2013/0101388 to Scherrle et al. (Scherrle).
Regarding claim 1, Westberg teaches an apparatus for boosting pressure comprising a pressure booster or centrifugal pump (10) with a motor (20), a motor shaft (22), a pump shaft (12), a hydraulic variable speed drive (30) arranged between the motor (20) and booster (10), an impeller (34) and a turbine (36), a driver side fluid (4) circulated by an impeller (28), and a control system (39) for controlling coupling (paragraph 72) of the motor shaft (22) to the pump shaft (12).  Westberg teaches a driver side impeller (28) in the motor compartment (21) of the motor (20) which powers the actuator (39).  Westberg does not teach any particular pressure range of the impeller.  Scherrle teaches a hydrodynamic coupling (5) generally and in particular teaches that the pressure of fluid supplied thereto is “proportional or approximately equal to the pressure of the compression medium in the compressor or on the pressure side of the compressor” (paragraph 14).  Scherrle teaches that this provides means for controlling the hydrodynamic coupling speed (paragraph 26).  As one of ordinary skill in the art would expect the pressure range of the booster of Westberg to fall within the claimed range of at least 5 bar due to its subsea application, and therefore the impeller would need to produce at least that pressure level in order to provide the “proportional or approximately equal” pressure level in order to control the coupling speed of Westberg.  Additionally, the examiner notes that it is well known to highly pressurize submersible objects to prevent their collapse at depth, and that common engineering knowledge includes the datum that prevailing absolute pressure at sea bottom is well in excess of 5 bar.  Accordingly, it would further have been obvious to one of ordinary skill in the art to pressurize the motor compartment of Westberg to a pressure exceeding 5 bar in order to prevent its collapse during operation.  
Regarding claim 3, Westberg teaches a process fluid inlet (PUMP SUCTION in Fig. 1) and outlet (PUMP DISCHARGE), the external connections consist of an electric power supply line and a control link (from 39, also see paragraphs 40 and 67).
Regarding claim 4, Westberg teaches a common driver side housing (21) in which the motor (20) and hydraulic drive (30) are arranged, isolated from a process fluid (6) by magnetic coupling (40) separation wall (42) arranged on a side of the hydraulic drive (30) facing the pump (10).
Regarding claim 5, Westberg teaches at least external lines (e.g. that containing filter 74) for circulating the driver side fluid (4) in the motor housing (21) and a cooler (72).
Regarding claim 7, Westberg, again, does not teach any particular pressure range of the impeller.  Scherrle teaches a hydrodynamic coupling (5) generally and in particular teaches that the pressure of fluid supplied thereto is “proportional or approximately equal to the pressure of the compression medium in the compressor or on the pressure side of the compressor” (paragraph 14).  Scherrle teaches that this provides means for controlling the hydrodynamic coupling speed (paragraph 26).  As one of ordinary skill in the art would expect the pressure range of the booster of Westberg to fall within the claimed range of at least 10 bar due to its subsea application, and therefore the impeller would need to produce at least that pressure level in order to provide the “proportional or approximately equal” pressure level in order to control the coupling speed of Westberg.  Additionally, the examiner notes that it is well known to highly pressurize submersible objects to prevent their collapse at depth, and that common engineering knowledge includes the datum that prevailing absolute pressure at sea bottom is well in excess of 10 bar.  Accordingly, it would further have been obvious to one of ordinary skill in the art to pressurize the motor compartment of Westberg to a pressure exceeding 5 bar in order to prevent its collapse during operation.
Regarding claim 8, Westberg teaches vanes (38) and an actuator (39) coupled to the vanes for controlling their angle (paragraph 63).
Regarding claim 9, as the claim recites closed circuit control and particular sensors only if the process fluid is a multiphase fluid, these limitations are optional in the case of liquid only flow.  As Westberg is capable of pumping liquid, the sensor and closed circuit limitations are considered to be optional and not required to establish anticipation or obviousness.
Regarding claim 10, as best understood by the examiner, the claimed ranges are merely conventional and would have been expected by one of ordinary skill in the art at the time the application was filed, especially in combination with the teachings of Scherrle as discussed above.
Regarding claim 11, Westberg teaches that the actuator (39) may be electric (paragraph 63).
Regarding claim 13, Westberg teaches that the pump may be operated in a range from zero to at least 2 times the rotational speed of the motor (paragraph 46).  The examiner notes that this claim reads on any positive pump speed, rather than the pump being capable of operating at more than twice the rotations speed of the motor.
Regarding claim 14, Westberg teaches the method of operation of the apparatus of claim 1, including connecting an inlet (PUMP SUCTION) and an outlet (PUMP DISCHARGE) to a source and sink of fluid, connecting a power supply line (paragraph 42), and connecting a control link (to 39) and operating the booster (10).
Regarding claim 15, as the claim recites closed circuit control and particular sensors only if the process fluid is a multiphase fluid, these limitations are optional in the case of liquid only flow.  As Westberg is capable of pumping liquid, the sensor and closed circuit limitations are considered to be optional and not required to establish anticipation or obviousness.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westberg in view of Scherrle as applied to claim 1 above, and further in view of US PGPub 2015/0184498 to Twidale (Twidale).
Regarding claim 6, Westberg does not explicitly teach closed loop control.  Twidale teaches another submersible pumping system generally, and particularly teaches that speed control is performed in a closed loop fashion (29) in order to control pump speed.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a closed loop control algorithm and to provide the necessary sensors for such an algorithm to the pump of Westberg in order to control the speed of the pump.  The examiner notes that Twidale accomplishes the control of speed via control of a hydrodynamic clutch (30).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westberg in view of Scherrle as applied to claim 1 above, and further in view of US PGPub 2015/0104328 to Babbitt et al. (Babbitt).
Regarding claim 12, Westberg teaches the limitations of claim 1 from which claim 12 depends, as discussed above, but does not teach an asynchronous induction motor.  Babbitt teaches that a subsea (paragraph 3) centrifugal pump (see paragraph 22) may be driven by any number of conventional motors (paragraph 23) explicitly including asynchronous induction motors.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute an asynchronous induction motor as taught by Babbitt for the motor of Westberg as the mere substitution of one conventional motor for another according to the known principles of design and construction evinced by the combined references.  The examiner holds that Babbitt’s teaching of the conventionality of such motors indicates that those skilled in the art would have a high expectation of success in performing such a substitution.

Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  With respect to the argument that Scherrle does not teach the claimed pressurization, the examiner contends that such arises from the pressurization taught by Scherrle in combination with the subsea application of Westberg.  In other words, the Westberg reference is designed to operate at great external pressure and against significant pressure head in order to produce hydrocarbons at the surface and Scherrle indicates that controllability may arise from balancing internal pressures within the pump and hydrodynamic coupling.  Furthermore, as noted above, it is generally known to pressurize deep sea equipment to prevent its collapse at depth.  Still furthermore, the examiner notes that the limitations at hand are functional in nature as they pertain to conditions of operation rather than to explicit structural limitations.  The applicant is reminded that an apparatus claim covers what the claimed apparatus is, rather than what it does (MPEP 2114).  As such the examiner further finds that these limitations impose no structural requirement beyond what is taught by Westberg and Scherrle, and that any cavitation avoidance is inherent in operation at the discussed pressures.
In view of the above, the examiner holds that the claimed invention is obvious in view of the cited prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5 July 2022